Title: To Thomas Jefferson from Bernard Peyton, 19 August 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
19 Augst 1824
Your Tobacco was inspected and sold yesterday, in presence of every dealer, in that article, in this city, & in the manner wished by them, of course every one had a fair chance, & the Tobacco, the best prospect of doing well—the first choice Hhd: brot $8.35, the next five choice, brot $8, the next  Hhd: $7.05, & so on down to $2.45, which was the lowest, for the refused buys—eight of the Hhds: were damaged, by the Boatmen (or some say else,) which I had assessed, immediately, by two disinterested judges, & have this day forwarded their certificate, of the same, to A. Robertson Esqr, of Lynchburg, with a view to his stoping it from the fght: of the Boatmen, as their fght is to be paid there, out of the $120 Dolls. fordd to him, for that purpose, on your a/c, as mentioned in my last.Your overseer put the Tobacco up in good order, but it was not well culd—it was all short, but two Hhds, & of pretty good substance generally—The advices from Europe have been so discouraging, for a considerable time past,  in relation to this article, that prices were obliged to give way, or ruin was inevitable—In my next will hand a/c sales—Your Tin, a band Box & Bundle from Balto: for one of your grand Daughters, will be ford this day, by a Waggon, to Jacobs & Raphael,With great respect Dr Sir Yours very TrulyBernard PeytonLa-Fayette has safely arrived at New York B. P.